1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabuki et al. (U.S. 2019/0196394).
	Yabuki et al. teach an image forming apparatus 100 including an apparatus body 101 having a controller 102, a photoconductor unit 1 including a photoconductive drum 11 attached to a frame 12; the photoconductor unit being attachable to the apparatus body; a developing cartridge 2 being attachable to the photoconductive unit; the developing cartridge including a casing 21 for housing toner material,  a developing roller 22, and a storage medium 241 for storing information about the developer cartridge (see Fig.s 1-6, par. 35-61). The drum cartridge has a contact portion 14 (applicant’s first contact portion) for electrically connecting to the developing cartridge 

3.	Claims 1-9 are allowable over the prior art of record for the reasons provided in the previous office action.  

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).